DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement filed 10 June 2020 (there are two with this date, the one regarding “Related Unpublished Pending US Applications”) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 7-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites the limitation "the thermal energy source" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Is claim 7 meant to depend from claim 5 or is “the thermal energy source” meant to be instead claimed as “the energy source”?
	In claim 7 it is unclear what is meant by “a temperature measured with emissivity 0,88” means. From the Applicant’s disclosure, it is the material that has a property of emissivity.
	Claim 8 line 1 has a typographical error, it seems that “eating” is meant to be “heating”. Additionally, Claim 8 recites the limitation "the (h)eating surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Is the heating surface a surface of the heating plate of claim 6?
	Claim 10 recites the limitation "the middle of the plurality of bristle tufts" in line 4 and the limitation “the periphery of the plurality of bristle tufts”  in line 6.  There is insufficient antecedent basis for this limitation in the claim. This is unclear as independent claim 1 (from which claim 10 depends) requires at least two bristle tufts. If there are two bristle tufts, it is unclear as to how one of the bristle tufts is considered to be “arranged in the middle of the plurality of bristle tufts” or “arranged in the periphery of the plurality of bristle tufts”. Similarly, claim 11 requires “the bristle tuft that is arranged most central” in line 2. The number of bristle tufts required in the method steps of claims 10-11 is unclear. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-5, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birk et al., US 2012/0317738.
	Birk et al. disclose the claimed invention including a method of producing a toothbrush head or a part thereof comprising providing at least two bristle tufts (7), each comprising a plurality of filaments (paragraph 0051), wherein the at least two bristle tufts differ from one another in at least one property (paragraph 0032), arranging the at least two bristle tufts in a hole perforation plate (8) comprising a front surface, a back surface, and a thickness therebetween (see Figures), a plurality of holes therethrough (9), wherein the plurality of holes is shaped and distributed in the hole perforation plate according to a desired bristle field of the brush head being produced (paragraph 0052), arranging an energy source (11 or 34) at a predefined distance to the front surface of the hole perforation plate so that ends of the at least two bristle tufts and the energy source are arranged contactless (Figures 6-7 or 12), arranging the at least two bristle tufts in a fusing position (as arranged in Figures 6-7 or 12), wherein the ends of the at least two bristle tufts to be fused are arranged in the hole perforation plate at different distances to the front surface resulting in in different distances of the bristle tuft ends to the energy source (paragraphs 0057-0058, Figures 6-7 or 12), wherein the distance is adjusted according to the at least one property of the at least two bristle tufts (paragraphs 0057-0058; parameters or properties including bristle material, tuft cross-section, geometries), applying energy from the energy source to the ends of the at least two bristle tufts until fuse balls are formed at the ends of the at least two bristle tufts (fuse balls at 10, Figures 7-8B; paragraph 0061), transferring the at least two bristle tufts to a subsequent process position (process of punching, Figures 9-11 via 13), wherein a distance of the bottom edge of the fuse ball of at least one bristle tuft to the front surface is different from a distance of the bottom edge of the fuse ball of the bristle tuft to the front surface in the fusing position (Figure 10), and over-molding the fuse balls of the at least two bristle tufts with plastic material, thereby forming the brush head or the part thereof (paragraph 0069). Regarding claim 2, the at least one property includes a size of the bristle tuft, a form of the bristle tuft, or material of the bristle filaments (paragraphs 0057-0058). Regarding claim 3, energy is applied until the fuse ball (10) has a shape that is a plane shape with a convex portion (as shown in Figure 8B, paragraph 0054). Regarding claim 4, an outline of the fuse ball to the outline of the bristle tuft is in a ratio of at least 1.05:1 (see Figures 3 and 5B, the outline of fuse ball 10 is very clearly larger than a ratio of at least 1.05:1). Regarding claim 5, the energy source is a heater or thermal-radiation heater (hot gas or infrared, paragraphs 0053 and 0055). Regarding claim 15, a distance between the bottom edge of the fuse ball (10) and the front surface of the hole perforation plate of the at least one bristle tuft in the fusing position is larger than the distance between the bottom end of the fuse ball and the front surface of the hole perforation plate of the at least one bristle tuft in a subsequent process position (as shown in Figures 9B and 10, via punching tool 13, paragraph 0063). Regarding claim 18, there is a toothbrush head or part produced according to the method of claim 1 (Figure 1; Abstract). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birk et al., US 2012/0317738 in view of Ganninger et al., US 9,636,898.
	Birk et al. disclose all elements previously disclosed above but does not specify that the heater is specifically a heating plate made of a conductive material for emitting thermal radiation or a specific distance between the front surface from a thermal energy source to the front surface of the hole perforation plate.
	Ganninger et al. teach a similar method of producing a toothbrush head or part that includes the step of arranging an energy source (300, 300A, 300B) at a predetermined distance to a front surface of a hole perforation plate (30) so that ends of at least two bristle tufts (40, 50) and the energy source are contactless (90, best shown in Figure 2), where at least two bristle tufts are in a fusing position so that the two tufts have ends at different distances to the energy source according to at least one property of the tufts (embodiments of Figures 5-6, column 8 lines 3-15, column 11 lines 21-27), applying energy from the energy source to the ends of the at least two bristle tufts until fuse balls are formed at the ends (column 9 lines 57-64), wherein the energy source is a thermal energy source including a thermal-radiation heater that is a heat plate (100A, 100B, 100C) at least partly made of a conductive material for emitting thermal radiation when an electric current flows through the conductive material (column 9 lines 37-44). Regarding claim 7, a flow of thermal energy flows from the energy source to the bristle tuft ends wherein a temperature measured with emissivity of 0.88 is in a range from 500 degrees C to 1000 degrees C (column 3 lines 59-66, see also column 4 line 59 to column 5 line 32). Regarding claim 8, a heating surface is non-flat and includes a concave surface (at 111B in Figure 6). Regarding claim 9, a distance from the thermal energy source to the front surface of the hole perforation plate is in a range from 0.5 mm to 4 mm (column 3 lines 59-64).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heater of the energy source of Birk et al. for one that is a conductive heating plate and to position the front surface of the perforation plate from the source in a range from about 0.5 mm to 4 mm, such as the one taught by Ganninger et al. to fuse the ends of bristles by an equivalent or optimized heat source.
5.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birk et al., US 2012/0317738.
	Birk et al. disclose all elements previously mentioned above, however fails to specify a distance between the bottom edge of the fuse ball and the front surface of the hole perforation plate in the molding position. The Figures of Birk et al. show a very small gap or distance between the bottom edge of the fuse ball and the perforation plate. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize a range in the distance between the bottom edge of the fuse ball and the front surface of the hole perforation in the molding position of Birk et al. to be in a range of 0.2 mm to 3 mm by routine optimization to determine the distance in setting the tuft of bristles in the mold so that they remain in place during subsequent processes including over-molding the fuse balls with plastic material. See MPEP 2144.05.
6.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birk et al., US 2012/0317738 in view of Takahashi, US 4,697,851.
	Birk et al. teach the method as previously described above, including that there is an application time of energy from the source during fusing, however does not specify a particular range, particularly in a range of 1 to 15 seconds. Birk et al. states that varying amounts of radiation time can be applied to different types of cleaning elements (paragraph 0041) and mentions short process times during heat application to the tufts (paragraph 0062). 
	Takahashi teaches a similar method of manufacturing a brush head or part where the ends of tufts of bristles have an energy source applying energy (4) to fusion bond them together (Abstract). Takahashi discusses where a conventional heat source includes a metal plate and that the bonding time for the tufts or fiber bundles to be about 3 seconds (column 2 lines 8-18).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Birk et al. to apply energy from the energy source for a time in a range from about 1 sec to 15 sec, as taught by Takahashi, in order to successfully fuse the ends of the bristles within the tuft.
	Allowable Subject Matter
7.	Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art made of record discloses, teaches, or suggests the invention of claims 10-14 as best understood. Ganninger et al., US 9,636,898 discusses an arrangement of tufts, some in a middle and some in a periphery, of different bristle types but does not specifically disclose the arrangement as best understood in claims 10-11.Ganninger et al., US 9,636,898 discusses the relationship between the area of the cross-section of the tufts in relationship to the size of the energy source, but does not discuss that in a fusing position that the distance between the energy source and bristle tuft ends decreases with the increasing size of the bristle tuft. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg